Citation Nr: 0107081	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in July 1978 denied 
entitlement to service connection for an acquired psychiatric 
disorder, termed at that time "a nervous condition"; the 
veteran was duly notified of the decision; he did not file a 
timely substantive appeal, and the decision became final.  In 
July 1993, the veteran attempted to reopen his claim, and 
thereafter additional evidence was submitted.  A rating 
decision in December 1993 "confirmed and continued" the 
prior final denial of service connection for an acquired 
psychiatric disorder, and the veteran filed a notice of 
disagreement with that determination in February 1994; a 
statement of the case was issued in March 1994, but the 
veteran did not perfect an appeal by filing a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302.  In a statement received in October 1997, the 
veteran stated that he wished "to continue my notice of 
disagreement".  In October 1997, the RO notified the veteran 
that he had not filed a timely substantive appeal from the 
rating decision of December 1993; the veteran filed a notice 
of disagreement on the timeliness of appeal issue; a 
statement of the case was issued in March 1994 on the issue 
of the timeliness of the veteran's appeal from the rating 
decision of December 1993, but the veteran did not file a 
timely substantive appeal on that issue, which is, 
consequently, not before the Board at this time.  In 
September 1998, the veteran again attempted to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder and submitted additional evidence.  The 
rating decision of November 1998 confirmed the prior denials 
of service connection for an acquired psychiatric disorder, 
and the current appeal ensued.

The Board also notes that a rating decision in April 1999 
found that the rating decision of July 1978, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, did not involve clear and unmistakable error.  The 
veteran did not initiate an appeal from that determination by 
filing a timely notice of disagreement and, consequently, 
that issue is not before the Board at this time.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(a).     


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

With regard to a statement of the case (SOC), to be issued 
after a veteran files a notice of disagreement, 38 U.S.C.A. 
§ 7105(d)(1) provides that the SOC shall include the 
following:
(A) A summary of the evidence in the case pertinent to the 
issue or issues with which disagreement has been 
expressed;
(B) A citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agency's decision; and
(C) The decision on each issue and a summary of the reasons 
for such decision.

In the instant case, the SOC issued in February 1999 did not 
include citation to the laws and regulations concerning 
finality of agency of original jurisdiction decisions (in 
this case, the final decisions of July 1978 and December 
1993).  That omission, the Board finds, may have been 
prejudicial to the veteran, in that he was not fully apprised 
of what he needs to submit in order to reopen his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This case 
will, therefore, be remanded to the RO for issuance of a 
proper SOC.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case which complies with 38 U.S.C.A. 
§ 7105(d)(1) on the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for an acquired 
psychiatric disorder and allow the 
veteran and his representative the 
appropriate period of time in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to afford the veteran due process of law.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




